               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
v.                                        ) Case No.: 2:01-cr-172-ALB-SRW-1
                                          )
JOSEPH KENNEDY                            )

                            OPINION AND ORDER

      Now pending before the court is Defendant Joseph Kennedy’s motion for

sentencing credit for his time spent on an ankle monitor before trial (Doc. 461). The

United States has responded (Doc. 463).

      The Court will construe Defendant’s motion as a petition for relief under 28

U.S.C. § 2241. Defendant requests that he be given time-served credit for wearing

an ankle monitor for 11 months and 21 days while he was waiting for trial. A federal

prisoner’s challenge to the execution or administration of his sentence is properly

filed under 28 U.S.C. § 2241. See, e.g., Jake v. Herschberger, 173 F.3d 1059, 1063

(7th Cir. 1999) (defendant “filed the present petition for habeas corpus under 28

U.S.C. § 2241 seeking credit for his time served in state prison. This is the

appropriate remedy for one in [defendant’s] situation.”); Clemente v. Allen, 120 F.3d

703, 705 (7th Cir. 1997) (“[C]hallenges to the computation of a sentence must be

brought under 28 U.S.C. § 2241.”).

      There are at least two reasons the Court cannot grant this motion.
      First, the Bureau of Prisons is charged with calculating time-served credit.

“The Attorney General has the authority to [determine credit for time served], and

he has delegated the right to make the determination to the Bureau of Prisons.”

United States v. Lopez, 898 F.2d 1554, 1555–56 (11th Cir. 1990). A prisoner who

believes his time-served credit has been miscalculated should follow applicable

procedures to file a complaint with the Bureau. See 28 C.F.R. § 542.10(a).

      Second, a petition under Section 2241 must be filed in the federal district

where the prisoner is being confined. See Fernandez v. United States, 941 F.2d

1488, 1495 (11th Cir. 1991) (“Section 2241 petitions may be brought only in the

district court for the district in which the inmate is incarcerated”).

      The Court also notes, for Defendant’s benefit, that his request for sentencing

credit is not supported by applicable law. The statute provides a “defendant shall be

given credit toward the service of a term of imprisonment for any time he has spent

in official detention prior to the date the sentence commences.” 18 U.S.C. § 3585(b).

“[P]re-trial home confinement does not constitute official detention within the

meaning of § 3585(b).” United States v. Anderson, 517 F. App'x 772, 776 (11th Cir.

2013). See also Rodriguez v. Lamer, 60 F.3d 745, 748 (11th Cir. 1995) (“The time

[the defendant] spent under restrictive pre-trial release conditions does not constitute

‘official detention’ within the meaning of 18 U.S.C. § 3585(b) and he is not entitled

to sentencing credit.”).
Accordingly, Defendant’s motion (Doc. 461) is DENIED.

DONE and ORDERED this 21st day of October 2019.




                                  /s/ Andrew L. Brasher
                             ANDREW L. BRASHER
                             UNITED STATES DISTRICT JUDGE
